Cooper, J.,
delivered the opinion of the court.
The evidence is insufficient to establish an adverse possession by the defendant, Hillier for the time required by law to perfect his title, and so the chancellor held, in which conclusion we concur. We also concur with him in the view that no sufficient evidence appears by reason of which Mrs. Edwards should be estopped from asserting her title to the land sued for. The attorney of Hillier, to whom the settlement of the controversy between Hillier and G-. W. Edwards was intrusted, and who paid the purchase-money for the lands, and received the conveyance from Gr. W. Edwards, testified in this cause that he knew that Mrs! Edwards then claimed to own the land. Why, under such circumstances, he accepted a conveyance from Gl. W. Edwards, is not explained. But Hillier is certainly bound .by the notice which was given to his agent and attorney. The mere fact that a part of the purchase-money went to discharge an incumbrance on the land executed by her, the payment being made by her husband, does not estop her to claim the land. The extent of the right of the purchaser, Hillier, if any, would be to secure subrogation to the claim of the mortgagee, whose debt was paid; but this relief is affirmative in its nature, and there is no cross-bill in the cause under which it could have been awarded by the court.
Upon the appeal of Mrs. Edwards, the decree must be reversed. By his conveyance to Hubbard, the trustee for Mrs. Edwards, Gr. W. Edwards attempted to convey the entire interest in the land. There -was a misdescription as to the range in which the land lies, but this was corrected by a decree of the chancery court before Gr. W. Edwards conveyed the land to Hillier. If it be true that, when he made the con*808veyance to Hubbard, he only owned an undivided one-half interest in the land, and afterwards acquired the other interest under execution sale against the owner, his brother, the title so secured passed eo instanti under his former conveyance. Kaiser v. Earhart, 64 Miss., 492; McInnis v. Pickett, 65 Ib., 354; Bramlett v. Roberts, 68 Ib., 325. There was therefore no title to any interest in the land in him at the date of the conveyance to Hillier.

The decree is affirmed on the appeal of the defendants, and reversed upon that of the complainant.